DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0277955 (hereinafter “Yoo”), in view of U.S. Patent Application Publication No. 2014/0168023 (hereinafter “Wolf”), further in view of U.S. Patent Application Publication No. 2005/0093750 (hereinafter “Vance”).

Regarding claim 1, Yoo in figures 6-8 discloses an antenna apparatus comprising: a dielectric body (substrate) having first and second broad sides (See Figures) and a thickness of the dielectric body (substrate) extending therebetween; a ground plane (ground surface 1110) coupled to the dielectric body; a driven trace (antenna body 1120) coupled to the dielectric body and extending parallel to the ground plane 1110, the driven trace including a first branch, a second branch and an impedance-tuning portion (see trace between points a and b) that joins the first and second branches (see Fig. 6 with annotations below), each of the first and second branches configured to resonate at a respective radio-frequency (RF) band (See Para. 0062 and figure 5 for different radiating modes); a first conductive pathway (Feed via “a”) extending from the driven trace 1120 through the dielectric body (substrate) and configured to feed the driven trace 1120; and a second conductive pathway (ground via “b”) extending from the driven trace 1120 through the dielectric body and electrically connecting the driven trace 1120 to the ground plane 1110, the impedance- tuning portion extending between the first and second conductive pathways (“a” and “b”).





[AltContent: textbox (First branch)][AltContent: textbox (Second Branch)][AltContent: textbox (Impedance tuning portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    250
    338
    media_image1.png
    Greyscale

Yoo in Figure 6 does not disclose: “wherein the first branch extends from the first conductive pathway to a distal edge of the first branch in a first direction and the second branch extends from the second conductive pathway to a distal edge of the second branch in a second direction that is opposite the first direction.”
However, Yoo teaches the modification of antenna structures as being a common skill in the art. In reference to all the antenna embodiments taught by Yoo (Figures 3-13) Para. 79 teaches: “one skilled in the art to which the embodiments pertain may practice other embodiments by combining or changing the feature, structure and effect in each exemplary embodiment”.
Therefore, since all the components of the claimed antenna are present in the Yoo reference, one of ordinary skill in the art would have been more than capable to create an antenna “wherein the first branch extends from the first conductive pathway to a distal edge of the first branch in a first direction and the second branch extends from the second conductive pathway to a distal edge of the second branch in a second direction that is opposite the first direction” because it is well understood that a variety of changes and applications are possible with this kind of antenna. (See Yoo para. 80)
Moreover, in the same field of endeavor, Wolf in figures 1-9 teaches an antenna apparatus wherein the first branch (planar conducting element 108) extends from the first conductive pathway (vias 116, 118) to a distal edge of the first branch (108) in a first direction and the second branch (planar conducting element 110) extends from the second conductive pathway (termination point 128) to a distal edge of the second branch (110) in a second direction that is opposite the first direction. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yoo and Wolf to form the claimed invention in order to an antenna apparatus that functions in multiple bands, and with an omni-directional azimuth, small size and high gain. (Para. 30) In addition, because it is well known that center frequencies and bandwidths of each frequency range can be configured by adjusting, for example, the length and width of each radiator (Para. 28)
Yoo and Wolf do not teach “and a parasitic trace coupled to the dielectric body, the parasitic trace being planar and extending parallel to the ground plane, the parasitic trace being ungrounded and positioned adjacent to an edge of the first branch, the driven trace exciting the parasitic trace to resonate at a respective RF band that is separate from the respective RF band of the first branch and also separate from the respective RF band of the second branch.”
However, in the same field of endeavor, Vance in figures 3 and 4 teaches an antenna apparatus comprising: a parasitic trace (floating parasitic element 340) coupled to the dielectric body (dielectric substrate 315), the parasitic trace (340) being planar and extending parallel to the ground plane (see Para. 31 and claim 1), the parasitic trace (340) being ungrounded and positioned adjacent to an edge of the first branch (antenna branch 330), the driven trace (330+305) exciting the parasitic trace (340) to resonate at a respective RF band (see Para. 31-33 and 39) that is separate from the respective RF band of the first branch (330) and also separate from the respective RF band of the second branch (305). (See Figure 4 for the three different RF bands)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yoo, Wolf and Vance to form an antenna apparatus with a parasitic trace as claimed so that the floating parasitic element can operate in conjunction with the first planar inverted-F antenna branch which resonates to provide another component of the signal in a second frequency range (Vance Para. 35). Therefore, widening the number of frequency ranges an antenna can operate for performance optimization.  

Regarding claim 2, Yoo in figure 8 discloses an antenna apparatus wherein the driven trace 1120 and the ground plane 1110 are separated by at most three millimeters (Fig. 8).

Regarding claims 9 and 10, Yoo in figures 2 and 8 discloses a communication system (Implantable device 1000) including the antenna apparatus 1100 of claim 1, further comprising a metallic surface 1130, the ground plane 1110 being positioned adjacent to the metallic surface 1130; and further comprising a printed circuit (substrate) that includes the driven trace 1120 and the first and second conductive pathways (“a” and “b”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Wolf and Vance, as applied to claim 1 above, and further in view of Li et al. US 2017/0047642. 

Regarding claim 6, Yoo in figure 7 discloses first, second and third branches coupled to the impedance tuning portion (portion between points “a” and “b”)
Yoo is silent on reciting “the third branch configured to resonate at a respective RF band”.
However, Li in figure 2b clearly teaches an antenna apparatus wherein the driven trace (antenna body 10) also includes a third branch (branch 100) coupled to the impedance-tuning portion (trace portion between 23 and 24), the third branch configured to resonate at a respective RF band (see paragraph 0024).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yoo, Wolf, Vance and Li to form the claimed invention because by distributing the antenna branches in different directions the antenna stubs/braches occupy smaller space, and can increase coverage bandwidth and efficiency of high frequencies and low frequencies of an antenna apparatus. Therefore, the antenna apparatus has better performance while occupying a relatively small area. (Li Para. 0014)

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0277955 (hereinafter “Yoo”), in view of U.S. Patent Application Publication No. 2009/0128439 (hereinafter “Su”).

Regarding claim 22, Yoo in figures 6 and 8 discloses an antenna apparatus comprising: a dielectric body (substrate) having first and second broad sides (See Figures 6-8) and a thickness of the dielectric body (substrate) extending therebetween; a ground plane (ground surface 1110) coupled to the dielectric body; a driven trace (antenna body 1120) coupled to the dielectric body and extending parallel to the ground plane 1110, the driven trace including a first branch, a second branch and an impedance-tuning portion (see trace between points a and b) that joins the first and second branches (see Fig. 6 with annotations below), each of the first and second branches configured to resonate at a respective radio-frequency (RF) band (See Para. 0062 and figure 5 for different radiating modes); a first conductive pathway (Feed via “a”) extending from and perpendicular to the first branch (see Fig. 8 and annotated figure below) of the driven trace 1120 through the dielectric body (substrate) and configured to feed the driven trace 1120; a second conductive pathway (ground via “b”) extending from and perpendicular to the second branch (see Fig. 8) of the driven trace 1120 through the dielectric body and electrically connecting the driven trace 1120 to the ground plane 1110. 



[AltContent: textbox (First branch)][AltContent: textbox (Second Branch)][AltContent: textbox (Impedance tuning portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    250
    338
    media_image1.png
    Greyscale

Yoo does not disclose: “wherein a slot is defined by and between the first and second branches and wherein an end of the slot is defined by the impedance-tuning portion that joins the first and second branches, the slot being positioned between the first and second conductive pathways, the first and second branches extending away from the slot and away from the first and second conductive pathways, respectively, in opposite directions.”
However, Su in figure 1 teaches an antenna apparatus wherein a slot (see slot having distance A) is defined by and between the first and second branches (first metal piece 105 and the second metal piece 107) and wherein an end of the slot is defined by the impedance-tuning portion (third metal piece 109) that joins the first and second branches (105 and 107), the slot being positioned between the first and second conductive pathways (feeding points 111 and 113), the first and second branches (105 and 107) extending away from the slot and away from the first and second conductive pathways (111 and 113), respectively, in opposite directions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Su with the antenna according to Yoo to form the claimed invention in order to connect and bend antenna parts in different directions and can be electrically connected between slots (or slits) so that the size and manufacturing cost of the antenna can be decreased, and an antenna system can be designed as desired by the antenna manufacture. (See Su Para. 24-25) 

Regarding claims 23-25, Yoo in view of Su (Figure 1) teach an antenna apparatus wherein the first branch (105), the second branch (107), and the impedance-tuning portion (109) are co-planar; wherein the slot is defined by and between first and second proximal edges of the first and second branches (105 and 107), respectively, and wherein an edge of the impedance-tuning portion (109) defines the end of the slot, the edge of the impedance-tuning portion (109) and the first and second proximal edges extending parallel to the ground plane. Moreover, Su in figure 4 teaches an antenna apparatus wherein the driven trace also includes a third branch (metal piece 407) coupled to the impedance-tuning portion (409), the third branch (407) configured to resonate at a respective RF band (see para. 26), wherein the first branch (405) extends away from the slot in a first direction and wherein the second and third branches (two branches included in 407) extend away from the slot in a second direction that is opposite the first direction.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Su with the antenna according to Yoo to form the claimed invention in order to connect and bend antenna parts in different directions and can be electrically connected between slots (or slits) so that the size and manufacturing cost of the antenna can be decreased, and an antenna system can be designed as desired by the antenna manufacture; and because each slit can change the resonant path of antenna excited surface currents. Therefore, desired antenna operating frequencies can be obtained by adjusting different slit positions, shapes, and lengths. (See Su Para. 24-26).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the combination of Yoo, Wolf and Vance do not teach or suggest a motivation to incorporate the features of: “a second parasitic trace, the second parasitic trace being co-planar with respect to the driven trace, the second parasitic trace being ungrounded and positioned adjacent to an edge of the driven trace, the driven trace exciting the second parasitic trace to resonate at a second respective RF band” as recited in dependent claim 4.
	Claim 5 would be allowable due to its dependency to the claim containing the allowable subject matter.  
Claims 11-13, 15-17, 19, 21 and 26 are allowed over the prior of record for containing the language recited in claim 4 (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
Response to Arguments
Applicant's arguments filed on 04/06/2021 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant argues that Vance does not disclose “a driven trace that excites a parasitic trace to resonate at a respective RF band, wherein the RF band of the parasitic trace is separate from the respective RF band of the first branch and also separate from the respective RF band of the second branch.” 
Examiner disagrees, because Vance in Figures 4 and paragraph 41 clearly describe the resonance of three frequency bands with the assistance of the parasitic element. (See also rejection of claim 1 above). For these reasons, claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Wolf, further in view of Vance.

In regards to claim 22, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845